EXHIBIT 10.1























PURCHASE AGREEMENT



BY AND BETWEEN



OUTBACK STEAKHOUSE, INC.,



OS PRIME, INC.,



AWA III STEAKHOUSES, INC.,



AND



A. WILLIAM ALLEN, III





DATED AS OF



SEPTEMBER 1, 2004



--------------------------------------------------------------------------------






PURCHASE AGREEMENT





TABLE OF CONTENTS



1.

PURCHASE OF THE LLC INTERESTS

1

1.1

Purchase and Sale…………………………………………………………………….

1

1.2

Purchase Price…………………………………………………………………….

1

1.3

Closing…………………………………………………………………….….….….

2

1.4

Further Assurances…………………………………………………………………….

2

1.5

Closing of Transfer Books………………………………………………………………

2

1.6

Effective Date…………………………………………………………………….

2

   

             

                                                                                                                                             

2.

LIABILITIES OF SELLER AND PRINCIPAL ……………………………………………………

2

2.1

Liabilities Defined………………………………………………………………….

2

2.2

No Liabilities of Seller Assumed……………………………………………………

2

   

             

                                                                                                                                             

3.

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE PRINCIPAL

2

3.1

Organization of Seller…………………………………………………………………

3

3.2

Authority…………………………………………………………………….

3

3.3

No Violation…………………………………………………………………….

3

3.4

Absence of Liabilities…………………………………………………………………

3

3.5

Ownership of LLC Interests……………………………………………………………

3

3.6

Absence of Undisclosed Liabilities……………………………………………………

4

3.7

Litigation and Government Claims……………………………………………………

4

3.8

Compliance With Laws and Orders……………………………………………………

4

3.9

No Brokers or Finders………………………………………………………………

4

3.10

Disclosure…………………………………………………………………….

4

3.11

Necessary Approvals and Consents……………………………………………………

5

3.12

Compliance with Laws…………………………………………………………………

5

   

             

                                                                                                                                             

4.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER AND OSI

5

4.1

Organization…………………………………………………………………….

5

4.2

Authority…………………………………………………………………….

5

4.3

No Brokers or Finders………………………………………………………………

5

4.4

Disclosure…………………………………………………………………….

5

4.5

Other Action…………………………………………………………………….

6

4.6

Compliance with Other Instruments……………………………………………………

6

   

             

                                                                                                                                             

5.

COVENANTS OF SELLER AND PRINCIPAL

6

5.1

Conduct of Business Pending the Closing………………………………………………

6

5.2

Consents…………………………………………………………………….

6

5.3

Other Action…………………………………………………………………….

6

5.4

Disclosure…………………………………………………………………….

6

   

             

                                                                                                                                             

6.

CONDITIONS PRECEDENT TO BUYER’S AND OSI’S OBLIGATIONS

6

6.1

Representations and Warranties True on the Closing Date……………………………

6

6.2

Compliance With Agreement……………………………………………………………

7

6.3

Absence of Litigation…………………………………………………………………

7

6.4

Consents and Approvals…………………………………………………………………

7

6.5

Simultaneous Closing………………………………………………………………….

7

6.6

Delivery of Closing Documents………………………………………….….….….….

7

ii

--------------------------------------------------------------------------------



   

             

                                                                                                                                             

7.

CONDITIONS PRECEDENT TO SELLER’S AND PRINCIPAL’S OBLIGATIONS

7

7.1

Representations and Warranties True on the Closing Date……………………………

7

7.2

Compliance With Agreement…………………………………………………………

7

7.3

Absence of Litigation……………………………………………………………………

7

7.4

Consents and Approvals………………………………………………………………

7

7.5

Delivery of Closing Documents…………………………………………………………

7

   

             

                                                                                                                                             

8.

INDEMNIFICATION

8

8.1

By the Seller and Principal……………………………………………………………

8

8.2

By Buyer and OSI…………………………………………………………………….

8

8.3

Indemnification of Third‑Party Claims…………………………………………………

8

8.4

Payment…………………………………………………………………….

9

8.5

Survival of Indemnification……………………………………………………………

9

8.6

Indemnification for Liabilities Arising from Acts or Omissions of Buyer……………

10

   

             

                                                                                                                                             

9.

CLOSING DOCUMENTS AND DELIVERIES

10

9.1

Documents to be Delivered by the Seller and the Principal……………………………

10

9.2

Documents to be Delivered by Buyer and OSI…………………………………………

11

   

             

                                                                                                                                             

10.

TERMINATION

11

10.1

Right of Termination Without Breach…………………………………………………

11

10.2

Termination for Breach…………………………………………………………………

11

   

             

                                                                                                                                             

11.

MISCELLANEOUS

12

11.1

Disclosures and Announcements………………………………………………………

12

11.2

Assignment; Parties in Interest…………………………………………………………

12

11.3

Governing Law ……………………………………………………………………

12

11.4

Consent to Personal Jurisdiction and Venue; Waiver of Jury Trial; Attorney’s
Fees…

12

11.5

Amendment and Modification…………………………………………………………

12

11.6

Notice…………………………………………………………………….

12

11.7

Expenses…………………………………………………………………….

13

11.8

Cost of Litigation…………………………………………………………………….

13

11.9

Entire Agreement…………………………………………………………………….

14

11.10

Counterparts…………………………………………………………………….

14

11.11

Headings…………………………………………………………………….

14

iii

--------------------------------------------------------------------------------






PURCHASE AGREEMENT



            THIS PURCHASE AGREEMENT (this “Agreement”) is dated this ____ day of
September 2004, and entered into by and among OUTBACK STEAKHOUSE, INC., a
Delaware corporation (“OSI”), OS PRIME, INC., a Florida corporation (“Buyer”),
AWA III STEAKHOUSES, INC., a California corporation (“AWA”; AWA is hereafter
sometimes referred to as the “Seller”), and A. WILLIAM ALLEN, III (“Allen”;
Allen is hereafter sometimes referred to as the “Principal”)



RECITALS





A.        Allen is the majority owner and President of AWA.



B.         AWA is the owner of a twelve and twenty-five hundredths of one
percent (12.25%) member interest in OUTBACK/FLEMING’S, LLC, a Delaware limited
liability company (the “LLC”).



C.         OSI is the sole shareholder of Buyer.



D.        Buyer is the owner of a fifty-one percent (51%) member interest in the
LLC.



E.         The LLC owns and operates certain Fleming’s Prime Steakhouse and Wine
Bar® restaurants.



F.         AWA desires to sell to Buyer and Buyer desires to purchase from AWA,
a nine and seventy-five hundredths of one percent (9.75%) member interest in the
LLC; leaving AWA with a two and five tenths of one percent (2.5%) member
interest in the LLC. The interests of FPSH and AWA to be purchased pursuant to
this Agreement are sometimes hereafter collectively referred to as the “LLC
Interests”.



            NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows.



PURCHASE OF THE LLC INTERESTS



            1.1        Purchase and Sale. Subject to the terms and conditions of
this Agreement, at the Closing (as defined in Section 1.3), Seller shall sell,
transfer, convey, assign and deliver to Buyer, and Buyer shall purchase and
accept, all of the LLC Interests, free and clear of any liens, claims, or
encumbrances whatsoever (the “Purchase”). 



            1.2        Purchase Price. The purchase price (“Purchase Price”) for
the LLC Interests shall be Nine Million Seven Hundred and Fifty-Thousand Dollars
($9,750,000.00). The Purchase Price shall be paid to the Seller at the Closing
(as defined in Section 1.3 below) as follows:



                        a.         Six Million Eighty Two Thousand Eighty Nine
and 75/100 Dollars ($6,082,089.75) shall be paid by wire transfer of immediately
available funds (“Cash Payment”); and



                        b.         Three Million Six Hundred Sixty-seven
Thousand Nine Hundred Ten and 25/100 Dollars ($3,667,910.25) shall be paid to
OSI on behalf of the Seller and FPSH Limited Partnership, in full satisfaction
of twenty-five percent (25%) of all amounts outstanding under that certain
Promissory Note dated as of September 1, 2001, in the stated principal amount of
Fifteen Million Dollars ($15,000,000.00) payable by the Seller and FPSH Limited
Partnership to OSI (the “Note”) and any and all related loan and security
documents (the “Loan Documents”).

1

--------------------------------------------------------------------------------



            1.3        Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”), shall take place at 10:00 a.m., Tampa time, at
the offices of Buyer on September 1, 2004, or on such date and at such other
time and place as is agreed upon by the parties hereto. The day on which the
Closing occurs is herein referred to as the “Closing Date”. If any of the
conditions to the obligations of the parties to this Agreement have not been
satisfied or waived by the Closing Date, then the party to this Agreement that
is unable to meet such condition or conditions shall be entitled to postpone the
Closing by written notice to the other parties until such condition shall have
been satisfied (which such party shall seek to cause to happen at the earliest
practicable date) or waived, but the Closing shall occur not later than December
1, 2004, unless further extended by written agreement of the parties to this
Agreement. The parties shall use their best efforts to effectuate a timely
closing as provided in this Section 1.3.



            1.4        Further Assurances. After the Closing, the parties hereto
shall execute and deliver such additional documents and take such additional
actions as may reasonably be deemed necessary or advisable by any party in order
to consummate the transactions contemplated by this Agreement and to vest more
fully in Buyer the ownership of and the rights to the LLC Interests.



            1.5        Closing of Transfer Books.  Upon execution of this
Agreement, the membership transfer books of the LLC shall be closed and no
transfer of membership interests of the LLC shall thereafter be made until the
Closing.



            1.6        Effective Date.  The parties agree that the purchase of
the LLC Interests shall be deemed effective as a of September 1, 2004 (the
“Effective Date”), and from and after September 1, 2004, Buyer shall be
allocated all taxable income or loss with respect to the LLC Interests and Buyer
shall be entitled to all distributions from the LLC with respect to the LLC
Interests. AWA shall remain entitled to all distributions from the LLC and shall
continue to be allocated all taxable income or loss from the LLC with respect to
the two and five tenths of one percent (2.5%) member interest in the LLC that
AWA retains subsequent to the Effective Date.



2.         LIABILITIES OF THE SELLER AND THE PRINCIPAL



            2.1        Liabilities Defined. As used in this Agreement, the term
“Liability” shall mean and include any direct or indirect indebtedness,
guaranty, endorsement, claim, loss with respect to the LLC interests, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, asserted or unasserted, liquidated or unliquidated, secured or
unsecured.



            2.2        No Liabilities of Seller or Principal Assumed. Buyer is
not assuming any Liabilities of the Seller or the Principal whatsoever and all
such Liabilities shall be and remain the responsibility of Seller and the
Principal; provided however, in the event the Principal was required to provide
a guaranty of any debt, liability or obligation of the LLC pursuant to Section
3.5 or Section 3.6 of the Operating Agreement of the LLC, OSI shall substitute
its guaranty up to a total maximum guaranty of ninety percent (90%) of such
debt, liability or obligation of the LLC by OSI.



3.         REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE PRINCIPAL



            The Seller and Principal, jointly and severally, represent and
warrant to Buyer that each of the following is true and correct in all material
respects as of the date of this Agreement, except to the extent identified in
disclosure schedules attached to or accompanying this Agreement (the “Disclosure
Schedules”):

2

--------------------------------------------------------------------------------



            3.1        Organization of Seller.  AWA is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. The Articles of Incorporation and By-Laws of AWA, attached hereto as
Exhibit 3.1, are true and accurate copies thereof, are in full force and effect,
and have not be modified or amended.



            3.2        Authority. The Seller has the power and authority to
execute, deliver and perform its obligations under this Agreement. The execution
and delivery of this Agreement and the other documents and instruments to be
executed and delivered by Seller pursuant hereto and the consummation of the
transactions contemplated hereby and thereby have been, or shall be on the
Closing Date, duly authorized by all necessary corporate, shareholder and/or
partnership action, as applicable, on the part of the Seller. The execution,
delivery and performance by Seller of this Agreement and all other documents
executed or to be executed in connection with this Agreement and the
consummation of the transactions provided for herein have been duly authorized
and approved by the board of directors of AWA, and on or before the Closing
Date, shall have been duly authorized and approved by the shareholders of AWA as
required by the laws of the State of California, and the Seller’s governance
documents. No other or further corporate act or proceeding on the part of the
Seller, its officers, directors, or shareholders is necessary to authorize this
Agreement or the other documents and instruments to be executed and delivered by
Seller pursuant hereto or the consummation of the transactions contemplated
hereby and thereby. This Agreement constitutes, and when executed and delivered,
the other documents and instruments to be executed and delivered by Seller
pursuant hereto will constitute, valid binding agreements of Seller, enforceable
in accordance with their respective terms, except as such may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally, and by general equitable principles.



            3.3        No Violation. Neither the execution and delivery of this
Agreement or the other documents and instruments to be executed and delivered by
the Seller and Principal pursuant hereto, nor the consummation by the Seller of
the transactions contemplated hereby and thereby (a) will violate any applicable
statute, ordinance, rule or regulation (collectively “Laws”) or any applicable
order, writ, injunction, judgment, plan or decree (collectively “Orders”), (b)
will require any authorization, consent, approval, exemption or other action by
or notice to any court, arbitrator, department, commission, board, bureau,
agency, authority, instrumentally or other body, whether federal, state,
municipal, foreign country or other (collectively “Government Entities”), or (c)
will violate or conflict with, or constitute a default or breach (or an event
which, with notice or lapse of time, or both, would constitute a default or
breach) under, or will result in the termination of, or accelerate the
performance required by, or result in the creation of any Lien (as defined in
Section 3.5(b)) upon any of the assets of Seller or the LLC under any term or
provision of the articles of incorporation, by-laws, partnership agreement or
other governing document of Seller, or of any material contract, commitment,
understanding, arrangement, agreement or restriction of any kind or character to
which Seller is a party or by which Seller, the LLC or either of their
respective assets or properties may be bound or affected.



            3.4        Absence of Liabilities. Seller does not have any
Liabilities that would in any manner impair the LLC Interests or result in any
Lien on the LLC Interests. The Seller has no knowledge of any basis for the
assertion against the Seller or the LLC of any Liability and to the knowledge of
the Seller and the Principal, there are no circumstances, conditions,
happenings, events or arrangements, contractual or otherwise, which may give
rise to Liabilities that would result in any Lien on the LLC Interests or have a
material adverse effect on the LLC or the LLC Interests.



            3.5        Ownership of LLC Interests.



                        3.5(a)   Exclusive Ownership. The Seller is the sole and
exclusive owner of the LLC Interests. No person or entity other than the Seller
has any right, title or interest in or to the LLC Interests. 



                        3.5(b)   Title to LLC Interests. Seller has, and will
have on the Closing Date, good and valid title to the LLC Interests, free and
clear of all mortgages, liens (statutory or otherwise), security

3

--------------------------------------------------------------------------------



            interests, claims, pledges, licenses, equities, options, conditional
sales contracts, assessments, levies, covenants, charges or encumbrances of any
nature whatsoever, perfected or unperfected (collectively “Liens”). The LLC
Interests are not subject to any restrictions with respect to the
transferability thereof, except those restrictions contained in the LLC
Operating Agreement. Subject to the consent of OSI, which is given hereunder,
Seller has complete and unrestricted power and right to sell, assign, convey and
deliver the LLC Interests to Buyer as contemplated hereby. On the Closing Date,
Buyer will receive good and valid title to all the LLC Interests, free and clear
of all Liens of any nature whatsoever.



                        3.5(c)   No Default. The Seller is not in default under
any agreement, contract or commitment, nor has any event or omission occurred
which through the passage of time or the giving of notice, or both, would
constitute a default thereunder or cause the acceleration of any of its
obligations or result in the creation of any Lien on the LLC Interests.



            3.6        Absence of Undisclosed Liabilities. Except as and to the
extent disclosed on Schedule 3.6, the LLC does not have any Liabilities other
than liabilities and obligations incurred in the ordinary course of business and
none of which has or will have a material adverse effect on the business,
assets, financial condition or results of operations of the LLC. Except as and
to the extent described in Schedule 3.6, the Seller and the Principal have no
knowledge of any basis for the assertion against the LLC of any Liability other
than those incurred in the ordinary course of business and to the knowledge of
the Seller and the Principal, there are no circumstances, conditions,
happenings, events or arrangements, contractual or otherwise, which may give
rise to Liabilities of the LLC except for liabilities and obligations incurred
in the ordinary course of business. The Seller has no Liabilities that have or
will have a material adverse effect on the business, assets, financial condition
or results of operations of the LLC or the LLC Interests.



            3.7        Litigation and Government Claims. Except as set forth in
Schedule 3.7, there is no action, suit, claim, proceeding or arbitration, and to
the knowledge of the Principal or Seller, there is no investigation or inquiry,
whether civil, criminal or administrative (“Litigation”) pending or, to the
knowledge of the Principal or Seller, threatened against Seller or the LLC, or
to which any of their business or assets is subject, nor does Principal or
Seller know, or have grounds to know, of any basis for any unasserted Litigation
of any nature that might be asserted against Seller or the LLC. Except as set
forth in Schedule 3.7, neither of the Seller or the LLC nor their respective
business or assets is subject to any Order of any Governmental Entity that would
have a material adverse effect on Seller or the LLC.



            3.8        Compliance With Laws and Orders. Except as set forth in
Schedule 3.8, to the knowledge of the Principal and Seller, Seller and the LLC
the are in material compliance with all applicable Laws and Orders, including,
without limitation, those applicable to franchising, foreign country operations
and corrupt practices, discrimination in employment, occupational safety and
health, trade practices, competition and pricing, product warranties, zoning,
building and sanitation, employment, retirement and labor relations and product
advertising.  Except as set forth in Schedule 3.8, neither the Seller nor the
LLC has received notice of any violation or alleged violation of, and is subject
to no Liability for past or continuing violation of, any Laws or Orders.  Except
as set forth in Schedule 3.8, all reports and returns required to be filed by
Seller and the LLC with any Government Entity have been filed, and were accurate
and complete when filed.



            3.9        No Brokers or Finders. Neither Seller nor any of its,
officers, employees, or agents have retained, employed or used any broker or
finder in connection with the transaction provided for herein or in connection
with the negotiation thereof.



            3.10      Disclosure. No representation or warranty by the Seller or
Principal in this Agreement, nor any certificate, schedule, document or exhibit
attached hereto or to be furnished at the Closing by or on behalf of the Seller
or Principal pursuant to this Agreement or in connection with the transactions
contemplated hereby, contains or shall contain (when considered in light of the
entirety of all information provided by the Seller and Principal to Buyer) any
misstatement of any material fact or omits any material fact necessary to make
the

4

--------------------------------------------------------------------------------



statements contained therein not misleading. Seller and Principal have disclosed
to Buyer all facts known to them that are material to the LLC Interests or the
LLC’s business, assets, operations or financial condition.



            3.11      Necessary Approvals and Consents. Other than (a) consents
required to be obtained from applicable liquor control authorities, (b) consents
or approvals under the provisions of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, or state securities or blue sky
laws, and (c) consents required to be obtained from Seller’s shareholders, no
authorization, consent, permit or license or approval of or declaration,
registration or filing with, any person or governmental or regulatory authority
or agency is necessary for the execution and delivery by Seller of this
Agreement and the other agreements executed or to be executed by it in
connection with this Agreement. Other than consents required to be obtained from
applicable liquor control authorities, no authorization, consent, permit or
license or approval of or declaration, registration or filing with, any person
or governmental or regulatory authority or agency shall be necessary at the time
of Closing for the consummation by Seller of the transactions contemplated by
this Agreement.



            3.12      Compliance With Laws. Neither the Seller nor the Principal
has knowledge that Seller or the LLC is not in compliance with any such laws
applicable to their respective business, where failure to so comply would have a
material adverse effect on their business, operations, properties, assets or
conditions.



4.         REPRESENTATIONS AND WARRANTIES OF BUYER AND OSI



            Buyer and OSI represent and warrant to the Seller that each of the
following is true and correct in all material respects as of the date of this
Agreement, except to the extent identified in Disclosure Schedules attached to
or accompanying this Agreement



            4.1        Organization. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida.
OSI is a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware.



            4.2        Authority. Buyer and OSI have the corporate power and
authority to execute, deliver and perform their obligations under this
Agreement.  The execution and delivery of this Agreement and the other documents
and instruments to be executed and delivered by Buyer and OSI pursuant hereto
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate and shareholder action. The
execution, delivery and performance by Buyer and OSI of this Agreement and all
other documents executed or to be executed in connection with this Agreement and
the consummation of the transactions provided for herein have been duly
authorized and approved by the board of directors and the shareholders of Buyer
and OSI as required by the laws of the States of Florida and Delaware,
respectively, and Buyer’s and OSI’s corporate governance documents.  No other or
further corporate act or proceeding on the part of Buyer or OSI or their
officers, director or shareholders is necessary to authorize this Agreement or
the other documents and instruments to be executed and delivered by Buyer or OSI
pursuant hereto or the consummation of the transactions contemplated hereby and
thereby. This Agreement constitutes, and when executed and delivered, the other
documents and instruments to be executed and delivered by Buyer or OSI pursuant
hereto will constitute, valid and binding agreements of Buyer and OSI,
enforceable in accordance with their respective terms, except as such may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally, and by general equitable principles.



            4.3        No Brokers or Finders. Neither Buyer nor OSI, nor any of
their directors, officers, employees or agents have retained, employed or used
any broker or finder in connection with the transaction provided for herein or
in connection with the negotiation thereof.



            4.4        Disclosure. No representation or warranty by Buyer or OSI
in this Agreement, nor any certificate, schedule, document or exhibit attached
hereto or to be furnished at the Closing by or on behalf of

5

--------------------------------------------------------------------------------



Buyer or OSI pursuant to this Agreement or in connection with transactions
contemplated hereby, contains or shall contain (when considered in light of the
entirety of all information provided by the Buyer and OSI to the Seller and
Principal) any untrue statement of material fact or omits or shall omit a
material fact necessary to make the statements contained therein not misleading.
The Buyer and OSI have disclosed to Seller and Principal all facts known to them
that are material to the value of the LLC as used to determine the computation
of the Purchase Price.



            4.5        Other Action. Buyer and OSI shall use their best efforts
to cause the fulfillment at the earliest practicable date of all the conditions
to the parties’ obligations to consummate the transactions contemplated in this
Agreement.



            4.6        Compliance with Other Instruments. Neither the execution
and delivery of this Agreement or the other documents and instruments to be
executed and delivered by the Buyer or OSI, pursuant hereto, nor the
consummation of the transactions contemplated hereby and thereby (a) will
violate any Laws or Orders, (b) will require any authorization, consent,
approval, exemption or other action by or notice to any Government Entities, or
(c) will violate or conflict with, or constitute a default or breach (or an
event which, with notice or lapse of time, or both, would constitute a default
or breach) under, or will result in the termination of, or accelerate the
performance required by, or result in the creation of any Lien (as defined in
Section 3.5(b)) upon any of the assets of Buyer or OSI under any term or
provision of the articles of incorporation, by-laws, or other governing document
of Buyer or OSI or of any material contract, commitment, understanding,
arrangement, agreement or restriction of any kind or character to which Buyer or
OSI is a party or by which Buyer or OSI or any of their assets or properties may
be bound or affected.



5.         CONVENANTS OF SELLER AND PRINCIPAL



            5.1        Conduct of Business Pending the Closing. From the date
hereof until the Closing Date, except as otherwise approved in writing by Buyer,
neither the Principal nor the Seller will directly or indirectly (through a
representative or otherwise) solicit or furnish any information to any
prospective buyer, commence, or conduct presently ongoing, negotiations with any
other party or enter into any agreement with any other party concerning the sale
of the LLC Interests, or any capital stock in Seller (an “acquisition
proposal”), and the Seller and Principal shall immediately advise Buyer of the
receipt of any acquisition proposal.



            5.2        Consents. The Seller and Principal will use commercially
reasonable efforts to obtain all consents necessary for the consummation of the
transactions contemplated hereby prior to the Closing Date.



            5.3        Other Action. The Seller and Principal shall use
commercially reasonable efforts to cause the fulfillment at the earliest
practicable date of all of the conditions to the parties’ obligations to
consummate the transactions contemplated in this Agreement.



            5.4        Disclosure. Through the Closing Date, the Seller and
Principal shall have a continuing obligation to promptly notify Buyer in writing
with respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedules, but no such disclosure shall cure any
breach of any representation or warranty which is inaccurate.



6.         CONDITIONS PRECEDENT TO BUYER’S AND OSI’S OBLIGATIONS



            Each and every obligation of Buyer and OSI to be performed on the
Closing Date shall be subject to the satisfaction prior to or on the Closing
Date of each of the following conditions:



            6.1        Representations and Warranties True on the Closing Date.
Each of the representations and warranties made by the Seller and Principal in
this Agreement, and the statements contained in the Disclosure

6

--------------------------------------------------------------------------------



Schedule or in any instrument, certificate or document delivered at the Closing
by the Seller and Principal pursuant to this Agreement, shall be true and
correct in all material respects as of the Closing Date, except for any changes
permitted by the terms of this Agreement or consented to in writing by Buyer.



            6.2        Compliance With Agreement. Seller and Principal shall
have in all material respects performed and complied with all of their
agreements and obligations under this Agreement that are to be performed or
complied with by it prior to or on the Closing Date.



            6.3        Absence of Litigation. No Litigation shall have been
commenced or threatened, and no material investigation by any Government Entity
shall have been commenced, against Buyer, the Principal, the Seller or their
affiliates, officers, directors or managers of any of them, with respect to the
transactions contemplated hereby.



            6.4        Consents and Approvals. Except for consents required to
be obtained from applicable liquor control authorities, or as otherwise
specifically provided in this Agreement, all approvals, consents and waivers
that are required to effect the transactions contemplated hereby shall have been
received, and copies thereof shall have been delivered to Buyer, on or prior to
the Closing Date. 



     6.5   Simultaneous Closing. The Buyer shall have received the Purchase
Agreement by and between Outback Steakhouse, Inc., OS Prime, Inc., FPSH Limited
Partnership and Paul M. Fleming, dated as of September 1, 2004, and all related
documents, executed by Paul M. Fleming and FPSH Limited Partnership.
A. William Allen, III



            6.6        Delivery of Closing Documents. The Seller and the
Principal shall have delivered the closing documents specified in Section 9.1.



7.         CONDITIONS PRECEDENT TO SELLER’S AND PRINCIPAL’S OBLIGATIONS



            Each and every obligation of the Seller and the Principal to be
performed on the Closing Date shall be subject to the satisfaction prior to or
on the Closing Date of the following conditions:



            7.1        Representations and Warranties True on the Closing Date.
Each of the representations and warranties made by Buyer and OSI in this
Agreement shall be true and correct in all material respects as of the Closing
Date.



            7.2        Compliance With Agreement. Buyer and OSI shall have in
all material respects performed and complied with all of the agreements and
obligations under this Agreement which are to be performed or complied with by
Buyer or OSI prior to or on the Closing Date.



            7.3        Absence of Litigation. No Litigation shall have been
commenced or threatened, and no material investigation by any Government Entity
shall have been commenced, against Buyer, OSI, either of the Principal, the
Seller or any of the affiliates, officers, managers, directors or shareholders
of any of them, with respect to the transactions contemplated hereby.



            7.4        Consents and Approvals. Except as otherwise specifically
provided in this Agreement, all approvals, consents and waivers that are
required to effect the transactions contemplated hereby shall have been
received, and copies thereof shall have been delivered to Buyer, on or prior to
the Closing Date. 



            7.5        Delivery of Closing Documents. Buyer and OSI shall have
delivered the closing documents and other closing deliveries specified in
Section 9.2.

7

--------------------------------------------------------------------------------



8.         INDEMNIFICATION



            8.1        By the Seller and the Principal. Subject to the terms and
conditions of thisSection 8, Seller and the Principal, jointly and severally,
hereby agree to indemnify, defend and hold harmless Buyer and the LLC and their
respective affiliates, shareholders, officers, directors, members, and managers
(hereinafter “Buyer’s Indemnitees”), from and against all Claims actually
asserted against, resulting to, imposed upon, or incurred by Buyer’s Indemnitees
or the LLC Interests transferred to Buyer pursuant to this Agreement, by reason
of, arising out of or resulting from (a) the inaccuracy or breach of any
representation or warranty of the Seller or the Principal contained in or made
pursuant to this Agreement (regardless of whether such breach is deemed
“material”); or (b) the breach of any covenant of the Seller or the Principal
contained in this Agreement (regardless of whether such breach is deemed
“material”), in each case, only where the Buyer’s Indemnitees suffer or incur
actual losses, damages, or out of pocket costs and expenses.  As used in this
Section 8, the term “Claim” shall include (i) all Liabilities and Liens; (ii)
all losses, damages, judgments, awards, settlements, costs and expenses
(including, without limitation, interest (including prejudgment interest in any
litigated matter), penalties, court costs and reasonable attorneys’ fees and
expenses); and (iii) all demands, claims, suits, actions, costs of
investigation, costs of defense, causes of action, proceedings and assessments,
whether or not ultimately determined to be valid. As used in this Section 8.1,
the phrase “Claims asserted against, resulting to, imposed upon, or incurred by
Buyer’s Indemnitees or the LLC Interests transferred to Buyer pursuant to this
Agreement” shall include those Claims as described above that are (a) directly
asserted against, resulting to, imposed upon, or incurred by Buyer’s Indemnitees
or the LLC Interests transferred to Buyer pursuant to this Agreement; and (b)
indirectly asserted against, resulting to, imposed upon, or incurred by Buyer’s
Indemnitees or the LLC Interests transferred to Buyer pursuant to this
Agreement, where the Buyer’s Indemnitees have actual losses, damages, or other
out of pocket costs and expenses.



            8.2        By Buyer and OSI. Subject to the terms and conditions of
this Section 8, Buyer and OSI, jointly and severally, hereby agree to indemnify,
defend and hold harmless the Principal and the Seller and their respective
affiliates, members and partners (hereinafter “Seller’s Indemnitees”) from and
against all Claims actually asserted against, resulting to, imposed upon or
incurred by Seller’s Indemnitees by reason of, arising out of or resulting from
(a) the inaccuracy or breach of any representation or warranty of Buyer or OSI
contained in or made pursuant to this Agreement (regardless of whether such
breach is deemed “material”); or (b) the breach of any covenant of Buyer or OSI
contained in this Agreement (regardless of whether such breach is deemed
“material”).  As used in this Section 8.2, the phrase “Claims asserted against,
resulting to, imposed upon, or incurred by Seller’s Indemnitees” shall include
those Claims as described above that are (a) directly asserted against,
resulting to, imposed upon, or incurred by Seller’s Indemnitees; and (b)
indirectly asserted against, resulting to, imposed upon, or incurred by Seller,
in each case only where the Seller’s Indemnitees suffer or incur actual losses,
damages, or other out of pocket costs and expenses.



            8.3        Indemnification of Third‑Party Claims. The obligations
and liabilities of any party to indemnify any other party under this Section 8
with respect to Claims relating to third parties shall be subject to the
following terms and conditions:



                        8.3(a)   Notice and Defense. The party or parties to be
indemnified (whether one or more, the “Indemnified Party”) will give the party
from whom indemnification is sought (the “Indemnifying Party”) written notice of
any such Claim, and the Indemnifying Party shall have the right to undertake the
defense of such Claim, at the expense of the Indemnifying Party, by
representatives and counsel approved by the Indemnified Party, which approval
shall not be unreasonably conditioned, delayed or withheld.  Failure to give
such notice shall not affect the Indemnifying Party’s duty or obligations under
this Section 8, except to the extent the Indemnifying Party is materially
prejudiced thereby. 



                        8.3(b)  Cooperation. Each party shall make available to
the other party involved in the Claim all records and other materials required
by them and in the possession or under the control of such party,

8

--------------------------------------------------------------------------------



            for the use of the other party in defending any such Claim, and
shall in other respects give reasonable cooperation in such defense.



                        8.3(c)   Right to Settle. The Indemnifying Party shall
have the right to undertake the defense, compromise or settlement of any Claim
asserted by a third party or consent to the entry of a judgment with respect to
such Claim, on behalf of and for the account and risk of the Indemnifying Party,
subject to the Indemnified Party’s reasonable approval, which approval shall not
be unreasonably conditioned, delayed or withheld.



                        8.3(d)   Indemnified Party’s Rights. Anything in
thisSection 8 to the contrary notwithstanding, (i) if there is a reasonable
probability that a Claim may materially and adversely affect the Indemnified
Party other than as a result of money damages or other money payments, the
Indemnified Party shall have the right to participate at its own cost and
expense in the defense, compromise and settlement of such Claim; (ii) if the
Indemnifying Party fails to assume the defense of a Claim, the Indemnified Party
shall have the right to defend, compromise and settle such Claim; (iii) if the
nature of the Claim is such that the Indemnified Party reasonably believes that
there exists a conflict of interests between the Indemnified Party’s interests
and the Indemnifying Party’s interests, the Indemnified Party shall be entitled
to assume the defense, compromise and settlement of the Claim and retain
independent legal counsel of its own choosing, the fees, costs and expenses of
which shall be borne by the Indemnified Party; and (iv) the Indemnifying Party
shall not, in any case, without the written consent of the Indemnified Party,
which approval shall not be unreasonably conditioned, delayed or withheld,
settle or compromise any Claim or consent to the entry of any judgment which
does not include as an unconditional term thereof the giving by the claimant or
the plaintiff to the Indemnified Party of a release from all Liability in
respect of such Claim.



            8.4        Payment. The Indemnifying Party shall promptly pay to or
on behalf of the Indemnified Party any amount due under this Section 8, which
payment may be accomplished in whole or in part, at the option of the
Indemnified Party, by the Indemnified Party setting off any amount owed to the
Indemnifying Party by the Indemnified Party. To the extent set‑off is made by an
Indemnified Party in satisfaction or partial satisfaction of an indemnity
obligation under this Section 8 that is disputed by the Indemnifying Party, upon
a subsequent determination by final judgment not subject to appeal that all or a
portion of such indemnity obligation was not owed to the Indemnified Party, the
Indemnified Party shall pay the Indemnifying Party the amount which was set off
and not owed together with interest from the date of set‑off until the date of
such payment at an annual rate equal to the average annual rate in effect as of
the date of the set‑off, on those three maturities of United States Treasury
obligations having a remaining life, as of such date, closest to the period from
the date of the set‑off to the date of such judgment.  Upon judgment,
determination, settlement or compromise of any third party Claim, the
Indemnifying Party shall pay promptly on behalf of the Indemnified Party, and/or
to the Indemnified Party in reimbursement of any amount theretofore required to
be paid by it, the amount so determined by judgment, determination, settlement
or compromise and all other Claims of the Indemnified Party with respect
thereto, unless in the case of a judgment an appeal is made from the judgment.
If the Indemnifying Party desires to appeal from an adverse judgment, then the
Indemnifying Party shall post and pay the cost of the security or bond to stay
execution of the judgment pending appeal. Upon the payment in full by the
Indemnifying Party of such amounts, the Indemnifying Party shall succeed to the
rights of such Indemnified Party, to the extent not waived in settlement,
against the third party who made such third party Claim.



            8.5        Survival of Indemnification. The closing of the
transactions contemplated by this Agreement shall not constitute a waiver by any
party of its rights to indemnification hereunder. The indemnification
obligations of the parties contained in this Section 8 shall survive the date of
this Agreement and the Closing Date for all Claims brought or demands for
indemnification made prior to the expiration of six (6) months from the Closing
Date.

9

--------------------------------------------------------------------------------





            8.6        Contribution; Limitation on Indemnification.



            (a)        If the indemnification provided for in this Section 8 is
deemed illegal, unavailable or unenforceable by virtue of applicable law or for
reasons of public policy, each Indemnifying Party shall in lieu thereof
contribute to the amount payable to or on behalf of the Indemnified Party an
amount with respect to the Claim(s) for which indemnification is sought an
amount that is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party, as well as any other relevant equitable
considerations.  The relative fault of such parties shall be determined with
reference to, among other things, the facts and circumstances surrounding any
breach or violation or other event giving rise to the Claim.  The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Section 8.6(a) were determined by pro rata allocation or any other method of
allocation that does not take into account the equitable considerations referred
to in this Section.



            (b)        In no event shall the aggregate amount of indemnification
or contribution obligations of the Seller and the Principal pursuant to this
Section 8 exceed the dollar amount of the Purchase Price.



9.         CLOSING DOCUMENTS AND DELIVERIES



            9.1        Documents to be Delivered by the Seller and the
Principal. On the Closing Date, the Seller and the Principal shall deliver to
Buyer and OSI the following documents, in each case duly executed or otherwise
in proper form:



                        9.1(a)   Assignment of Membership Interests. Assignment
of Membership Interests in the form attached hereto as Schedule 9.1(a), and such
other instruments of assignment, transfer, conveyance and endorsement as will be
sufficient in the opinion of Buyer and its counsel to transfer, assign, convey
and deliver to Buyer the LLC Interests as contemplated hereby.



                        9.1(b)   Compliance Certificate. A certificate signed by
the Seller that each of the representations and warranties made by the Seller in
this Agreement is true and correct in all material respects on and as of the
Closing Date (except for any changes permitted by the terms of this Agreement or
consented to in writing by Buyer), and that the Seller has performed and
complied with all of the Seller’s obligations under this Agreement which are to
be performed or complied with on or prior to the Closing Date. A certificate
signed by the Principal that each of the representations and warranties made by
the Principal in this Agreement is true and correct in all material respects on
and as of the Closing Date (except for any changes permitted by the terms of
this Agreement or consented to in writing by Buyer), and that the Principal has
performed and complied with all of the Principal’s obligations under this
Agreement which are to be performed or complied with on or prior to the Closing
Date.



                        9.1(c)   Certified Resolutions. A certified copy of the
resolutions of the shareholders and directors of AWA, as appropriate,
authorizing and approving this Agreement and the consummation of the
transactions contemplated by this Agreement.



                        9.1(d)   Incumbency Certificate. Incumbency certificates
relating to each person executing any document executed on behalf of Seller and
delivered to Buyer or OSI pursuant to the terms hereof.



                        9.1(e)   Other Documents. All other documents,
instruments or writings reasonably required to be delivered to Buyer on or prior
to the Closing Date pursuant to this Agreement and such other certificates of
authority and documents as Buyer may reasonably request.

10

--------------------------------------------------------------------------------





            9.2        Documents and Deliveries to be Delivered by Buyer and
OSI. At the Closing, Buyer and OSI shall deliver to the Seller the following
documents and deliveries, in each case duly executed or otherwise in proper
form:



                        9.2(a)   Compliance Certificate. A certificate signed by
an officer of each of Buyer and OSI, that the representations and warranties
made by Buyer OSI as applicable in this Agreement are true and correct on and as
of the Closing Date (except for any changes permitted by the terms of this
Agreement or consented to in writing by the Seller), and that Buyer has
performed and complied with all of its respective obligations under this
Agreement which are to be performed or complied with on or prior to the Closing
Date.



9.2(b)   Certified Resolutions. A certified copy of the resolutions of the Board
of Directors of Buyer authorizing and approving this Agreement and the
consummation of the transactions contemplated by this Agreement.



                        9.2(c)   Incumbency Certificate. Incumbency certificates
relating to each person executing any document executed on behalf of Buyer and
delivered to the Seller pursuant to the terms hereof.



                        9.2(d)   Purchase Price.  The Cash Payment portion of
the Purchase Price by wire transfer of immediately available funds to accounts
designated by the Seller and the Original Note marked “paid in full”.



                        9.2(e)   Other Documents.  All other documents,
instruments or writings reasonably required to be delivered to the Seller on or
prior to the Closing Date pursuant to this Agreement and such other certificates
of authority and documents as the Seller may reasonably request.



10.       TERMINATION



            10.1      Right of Termination Without Breach. This Agreement may be
terminated without further liability of either party at any time prior to the
closing by mutual written agreement of Buyer and the Seller.



            10.2      Termination for Breach.



                        10.2(a)  Termination by Buyer. This Agreement may be
terminated by Buyer if (i) there has been a material violation or breach by any
of the Seller or Principal of any of the agreements, representations or
warranties contained in this Agreement which has not been waived in writing by
Buyer, or (ii) there has been a failure of satisfaction of a condition to the
obligations of Buyer which has not been so waived.



                        10.2(b)  Termination by the Seller. The Seller may
terminate this Agreement if (i) there has been a material violation or breach by
Buyer of any of the agreements, representations or warranties contained in this
Agreement which has not been waived in writing by the Seller, or (ii) there has
been a failure of satisfaction of a condition to the obligations of the Seller
which has not been so waived.



                        10.2(c)  Effect of Termination. Termination of this
Agreement pursuant to this Section 10.2 shall not in any way terminate, limit or
restrict the rights and remedies of any party hereto against any other party
which has violated, breached or failed to satisfy any of the representations,
warranties, covenants, agreements, conditions or other provisions of this
Agreement prior to termination hereof.

11

--------------------------------------------------------------------------------



11.       MISCELLANEOUS



            11.1      Disclosures and Announcements. Both the timing and the
content of all disclosure to third parties and public announcements concerning
the transactions provided for in this Agreement by the Buyer or Seller shall be
subject to the approval of the other in all essential respects, except that
Seller’s approval shall not be required as to any statements and other
information which Buyer may submit to the Securities and Exchange Commission,
NYSE or the stockholders of Buyer or Buyer’s Affiliates, or be required to make
pursuant to any rule or regulation of the Securities and Exchange Commission or
NYSE, or otherwise required by law.



            11.2      Assignment; Parties in Interest. 



                        11.2(a)  Assignment. Except as expressly provided
herein, the rights and obligations of a party hereunder may not be assigned,
transferred or encumbered without the prior written consent of the other
parties. Notwithstanding the foregoing, Buyer may, without consent of any other
party, cause one or more subsidiaries or affiliates of Buyer to carry out all or
part of the transactions contemplated hereby; provided, however, that Buyer
shall, nevertheless, remain liable for all of its obligations, and those of any
such subsidiary or affiliate, to the Seller hereunder.



                        11.2(b)  Parties in Interest. This Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the respective
successors and permitted assigns of the parties hereto. Nothing contained herein
shall be deemed to confer upon any other person any right or remedy under or by
reason of this Agreement.



            11.3      Governing Law.The validity, interpretation, and
performance of this Agreement shall be governed by the laws of the State of
Florida without giving effect to the principles of comity or conflicts of laws
thereof.



            11.4      Consent to Personal Jurisdiction and Venue; Waiver of Jury
Trial; Attorney’s Fees.Seller, Principal, Buyer and OSI hereby consent to
personal jurisdiction and venue, for any action arising out of a breach or
threatened breach of this Agreement or out of the relationship established by
this Agreement, exclusively in the United States District Court for the Middle
District of Florida, Tampa Division, or in the Circuit Court in and for
Hillsborough County, Florida. Seller, Principal, Buyer and OSI hereby agree that
any action brought by such person or entity, alone or in combination with
others, whether arising out of this Agreement or otherwise, shall be brought
exclusively in the United States District Court for the Middle District of
Florida, Tampa Division, or in the Circuit Court in and for Hillsborough County,
Florida. Seller, Principal, Buyer and OSI hereby agree that any controversy that
may arise of this Agreement would involve complicated and difficult factual and
legal issues and that, as a result, any action shall be determined by a judge
and not a jury. In the event of any legal proceeding arising, directly or
indirectly, from this Agreement, the prevailing party in such legal proceedings
shall be entitled to attorney’s fees and costs from the non-prevailing party.



            11.5      Amendment and Modification. Buyer, Principal, Seller and
OSI may amend, modify and supplement this Agreement in such manner as may be
agreed upon by them in writing.



            11.6      Notice. All notices, requests, demands and other
communications hereunder shall be given in writing and shall be: (a) personally
delivered; or (b) sent to the parties at their respective addresses indicated
herein by registered or certified U.S. mail, return receipt requested and
postage prepaid, or by private overnight mail courier service. The respective
addresses to be used for all such notices, demands or requests are as follows:

12

--------------------------------------------------------------------------------



                        (a)        If to Buyer, to:



                                    OUTBACK STEAKHOUSE, INC.
                                    2202 North West Shore Boulevard, Suite 500
                                    Tampa, Florida  33607
                                    Attention:  Robert S. Merritt, Senior Vice
President



                                    (with a copy to)
                                    Joseph J. Kadow, Vice President and General
Counsel
                                    Outback Steakhouse, Inc.
                                    2202 North West Shore Boulevard, Suite 500
                                    Tampa, Florida  33607



or to such other person or address as Buyer shall furnish to the Seller in
writing.



                        (b)        If to Seller or Principal to:



                                    AWA III STEAKHOUSES, INC.
                                    1300 Dove Street, Suite 105
                                    Newport Bach, CA 92660-2415
                                    Attn: A. William Allen, III, President



                                    A. WILLIAM ALLEN, III
                                    16 Sunset Cove
                                    Newport Coast, CA 92657-1901



                                      (with a copy to)

                                    Loeb & Loeb LLP
                                    10100 Santa Monica Boulevard, Suite 2200
                                    Los Angeles, California 90067
                                    Attention:  Allan B. Duboff



or to such other person or address as Seller or the Principal shall furnish to
Buyer in writing.



            If personally delivered, such communication shall be deemed
delivered upon actual receipt; if sent by overnight courier pursuant to this
paragraph, such communication shall be deemed delivered upon receipt; and if
sent by U.S. mail pursuant to this paragraph, such communication shall be deemed
delivered as of the date of delivery indicated on the receipt issued by the
relevant postal service, or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal. Any party to this Agreement
may change its address for the purposes of this Agreement by giving notice
thereof in accordance with this Section. Notices sent by facsimile or other
electronic means shall not constitute notice under this Agreement.



            11.7      Expenses. Regardless of whether or not the transactions
contemplated hereby are consummated each of the parties shall bear its own
expenses and the expenses of its counsel, accountants, and other agents in
connection with the transactions contemplated hereby.



            11.8      Costs of Litigation. The parties agree that in any action
brought with respect to or to enforce any right or remedy under this Agreement,
the judge presiding over the dispute shall have the right to award to any party
or parties, all reasonable costs and expenses of any nature whatsoever incurred
by such party or parties in connection with such action, including without
limitation reasonable attorneys’ fees and prejudgment interest.

13

--------------------------------------------------------------------------------



            11.9      Entire Agreement. This instrument and the agreements
referred to herein embody the entire agreement between the parties hereto with
respect to the transactions contemplated herein, and there have been and are no
agreements, representations or warranties between the parties other than those
set forth or provided for herein.



            11.10    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



            11.11    Headings. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.



            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date and year first above written.





ATTEST:                                                                     
“BUYER”                                                                   



                                                                                   
OS PRIME, INC., a Florida corporation



______________________________                                    By:
__________________________________
Joseph J. Kadow, Secretary                                                 
Robert S. Merritt, Senior Vice President





ATTEST:                                                                     
“OSI”                                                              



                                                                                   
OUTBACK STEAKHOUSE, INC., a Delaware
                                                                                   
corporation



______________________________                                    By:
__________________________________
Joseph J. Kadow, Secretary                                               Robert
S. Merritt, Senior Vice President







ATTEST:                                                                     
“SELLER”



                                                                                   
AWA III STEAKHOUSES, INC., a California
                                                                                   
corporation



           

______________________________                                   
By:__________________________________
____________________, Secretary                            A. William Allen,
III, President





                                                                                   
“PRINCIPAL”

                                                           



                                                                                   
_____________________________________

                                                                                   
A. William Allen, III, individually

14

--------------------------------------------------------------------------------



